425 F.2d 737
Nathan PUTCHAT and Sally Putchat, husband and wife, Appellants,v.COMMISSIONER OF INTERNAL REVENUE.
No. 18292.
United States Court of Appeals, Third Circuit.
Argued April 9, 1970.
Decided May 4, 1970.
Rehearing Denied June 30, 1970.

Arthur Pelikow, New York City, (Robert B. Alexander, Jr., Stuart M. Berkman, New York City, on the brief), for appellants.
William S. Eastabrook, Dept. of Justice, Tax Division, Washington, D. C. (Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, Thomas L. Stapleton, Janet R. Spragens, Attys., Dept. of Justice, Washington, D. C., on the brief), for appellee.
Before SEITZ and ALDISERT, Circuit Judges, and LATCHUM, District Judge.
OPINION OF THE COURT
PER CURIAM.


1
Nathan and Sally Putchat filed a joint federal income tax return for 1959. The Commissioner subsequently determined that they improperly reported as long-term capital gain $75,000.00 received in complete settlement of a lawsuit by Nathan seeking to enforce his rights under a contract. Taxpayers petitioned the Tax Court for a redetermination of the deficiency. The court rejected their petition, holding that "an amount received by petitioner as consideration for the release of all his rights under an employment contract * * * constitutes ordinary income." 52 T.C. 470 (1969). This appeal followed.


2
We have reviewed the record made below in the light of the contentions of counsel both in their briefs and at oral argument. We are convinced that the Tax Court correctly decided the issues of fact and law and therefore affirm on its opinion.


3
The judgment of the Tax Court will be affirmed.